Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 3, 2019

                                      No. 04-19-00191-CV

                                Alexander Webster PIERCE III,
                                          Appellant

                                                v.

                                     Julia Tomlin PIERCE,
                                            Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-10620
                       Honorable Solomon Casseb, III, Judge Presiding

                                         ORDER
        On March 28, 2019, the Bexar County District Clerk filed a notification of late record
indicating Appellant has not yet paid for the record but is mailing the payment. The district clerk
requested additional time to prepare the clerk’s record until April 8, 2019.
    On April 1, 2019, the Bexar County District Clerk filed the record. The motion is
GRANTED. The clerk’s record is deemed timely filed.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court